DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 26 January 2021 is acknowledged.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "soft" in claim 1 is a relative term which renders the claim indefinite.  The term "soft" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In order to expedite examination, Examiner has assumed that material give as examples in Applicant’s specification that are ferrites are “soft”.
Clarification and/or correction is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0037928 to Hirobe et al. in view U.S. Patent Pub. No. 2017/0311411 to Takizawa et al.
Regarding claims 1-3: Hirobe et al. disclose a vapor deposition substantially as claimed in Figs. 1-4, 6 and the accompanying text and comprising:  a base film (20) including a plurality of openings (25) and containing a polymer (see, e.g., para. 30); a composite magnetic layer (10)  including a solid portion that includes a plurality of island-like portions discretely located and a non-solid portion including a plurality of second openings (15); and a frame (68) joined to a peripheral portion of the base 
However Hirobe et al. fail to disclose the composite magnetic layer contains soft ferrite powder having an average particle diameter shorter than 500nm and a resin.
Takizawa et al. disclose a vapor deposition mask comprising a composite magnetic layer containing a soft ferrite powder having an average particle diameter shorter than 500 nm and a resin for the purpose of forming a mask layer with stiffness and strength (see, e.g., paras. 53-74).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided the composite magnetic layer of Hirobe et al. comprising a composite magnetic layer containing a soft ferrite powder having an average particle diameter shorter than 500 nm and a resin in order to form a mask layer having stiffness and strength as taught by Takizawa et al.
With respect to claim 4, the plurality of island-like portions include pairs of island-like portions located in point symmetry with respect to one arbitrary first opening among the plurality of first openings as a center.  Island-like portions on either side of a center island-like portion there between meet this limitation.  See, esp. Fig. 2.
With respect to claims 5-6, Takizawa et al. teach use of a soft ferrite powder such as Fe2O3 and/or Fe304, similar to the disclosed invention.  Therefore, they are considered to have the same properties.  Examiner notes that the courts have ruled the following: "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  See MPEP 2112.01.
With respect to claim 7, Takizawa et al. that the mixing amounts of magnetic power and resin is not particularly limited and may be freely adjusted (i.e. optimized) in accordance with materials to be used, a where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to claim 8, Takizawa et al. teach the resin may include a thermosetting resin (see, e.g., paras. 57-58).
With respect to claim 9, the base film of Hirobe et al. may contain polyimide (see, e.g., para. 30) and the resin of the magnetic composite film of Takizawa et al. may also contain a polyimide.  Note:  the type of polyimide had be considered a generic polyimide.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirobe et al. and Takizawa et al. as applied to claims 1-9 above, and further in view of U.S. Patent Pub. No. 2006/0086231 to Brody et al.
With respect to claim 10, Takizawa et al. do teach preferred materials for the frame, but also teach that the material for the frame is not particularly limited (see, e.g., para. 115).
Brody et al. teach the provision of a mask holder/frame that is desirably formed of a suitably rigid non-magnetic material in order to avoid shorting a magnetic chuck (see, e.g., para. 46).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a mask holder/frame that is desirably formed of a suitably rigid non-magnetic material in modified Takizawa et al. for the purpose of avoiding shorting a magnetic chuck as taught by Brody et al.

Conclusion

USP 6878209 discloses a vapor deposition mask wherein a composite magnetic layer is provided.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARLA A MOORE/Primary Examiner, Art Unit 1716